Citation Nr: 1739126	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for asthma, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1966 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the VA RO in Phoenix, Arizona.  

In connection with his appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference at the VA RO in Phoenix, Arizona in June 2017.  A transcript of that hearing has been associated with the claims file.  

At his June 2017 Board hearing, the Veteran testified that he had developed melanoma and that he thought it was related to his active service.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to decide that appeal and it is referred to the AOJ for appropriate action.   


FINDING OF FACT

Asthma is not etiologically related to the Veteran's active service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has asthma related to his active service.  Specifically, the Veteran reports that he developed pneumonia in 1968 while in-service and that his asthma is a result of his in-service pneumonia.  

A review of the Veteran's service treatment records (STRs) shows that in August 1968, the Veteran was seen in medical for complaints of fever, chills, malaise, myalgias, headaches, and a slight count.  After several days, the Veteran developed a right lower lobe infiltrate and was treated with oral Tetracycline.  The Veteran recovered uneventfully and a follow-up chest X-ray in December 1968 was noted to be normal.  At an October 1969 separation examination, the Veteran's chest and lungs were normal.  During his separation examination, the Veteran reported that he did not have asthma.  

Review of the post-service medical evidence of record indicates that the Veteran has received treatment at Metropolitan Medical Center, Abbott Northwestern Hospital, Minnesota Lung and Sleep Center, NMCH St. Anthony, Agave Family Physicians and Arizona-Tech Radiology for various disabilities.  A review of those treatment notes of record shows that the Veteran has been diagnosed with asthma in approximately 2002.  However, there is no indication that the Veteran's asthma has been related to his active service.     

At a January 2012 VA examination, the Veteran reported that he believed his diagnosed asthma was the result of periodic exacerbations due to pneumonia he had during active service.  The examiner confirmed the diagnosis of asthma.  The examiner opined that it was less likely as not that the Veteran's asthma was incurred in or caused by unspecified occupational exposures while he was in active service.  In this regard, the examiner noted that the Veteran's asthma had only developed approximately 10 years prior and that although there were no specific details regarding chemical exposure, it was not likely that there would be a 30 year time lapse between such exposure and the later development of a disease process.  

In a March 2012 VA addendum opinion, the VA examiner opined that it was less likely as not that the Veteran's asthma was the result of asbestos exposure during active service.  In this regard, the examiner noted that asthma was an obstructive disorder and asbestos caused restrictive lung disease.  Further the examiner noted that there was no evidence showing that exposure to asbestos resulted in asthma many years later.  The examiner also opined that the Veteran's in-service episode of pneumonia did not predispose him to asthma in the future.  In this regard, the examiner noted that the Veteran had lobar pneumonia and that wheezing could take place when there was active infection of such.  However, the examiner noted that there was no evidence to suggest that a prior history of pneumonia caused future risk for asthma many years later.  

Of record is a March 2013 letter from the Veteran's private treatment provider at the Lung Sleep Center Institute.  At that time, the Veteran's treatment provider opined that the Veteran's asthma was as likely as not related to his active service, specifically his August 1968 diagnosis of pneumonia.  In this regard, the Veteran's treatment provider noted that he had reviewed the Veteran's records, to include STRs.  However, the Veteran's private treatment provider did not provide additional rationale for the opinion provided.  

The Board finds that the March 2013 private opinion provided in support of the Veteran's claim is not adequate for adjudication purposes.  In this regard, the private treatment provider has only provided a bare conclusion without any sort of explanation as to the reasoning for such a conclusion.  As opinion without a rationale is not adequate and as such, cannot serve as the basis of a grant of entitlement to service connection.   

At a December 2014 VA examination, the VA examiner confirmed the diagnosis of asthma.  The examiner opined that it was less likely as not that the Veteran's asthma was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard the examiner noted that a chronic lunch condition of asthma was not caused by a viral pneumonia treated acutely 30 years prior.  

In a February 2015 VA addendum opinion, the VA examiner opined that it was less likely as not that the Veteran's asthma was caused by his in-service episode of pneumonia.  In this regard the examiner noted that the Veteran has acute pneumonia in 1968 which resolved after conservative treatment.  The examiner further noted that the Veteran has post-service episodes of pneumonia in 1982 and 1990, with successful treatment on each occasion.  The examiner further noted that a causal relationship between the Veteran's current diagnosis of asthma and his in-service episode of asthma could not be made due to the long latency period between the two conditions.  

In a March 2015 VA addendum opinion, the VA examiner opined that the Veteran's asthma was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran was diagnosed with asthma in approximately 2002 and that asthma was a reactive airway disease, usually held in abeyance with prophylactic medications, with exacerbations being reversible in-part or in-whole with appropriate additional medications in the form of bronchodilators and anti-inflammatories. The examiner noted that the Veteran's asthma had been controllable with those medications, with the occasional exacerbation requiring additional medications to achieve control. Additionally, the examiner noted that while the exact cause of asthma was not known, a bout of viral lobar pneumonia thirty-four years prior has not been shown to be causative.  Further, the examiner noted that there was no evidence that a history of prior pneumonia caused future risk for asthma many years later.  The examiner noted that while the Veteran's pulmonologist, Dr. W, had opined that the Veteran's asthma was as likely as not related to his active service episode of pneumonia, that finding was in direct contradistinction to the medical evidence, and Dr. W failed to offer a rationale or explanation for the opinion.  The examiner further noted that while the Veteran reported that his chronic pneumonia caused his development of asthma, there was no evidence in the record indicating that the Veteran had been diagnosed with chronic pneumonia and the examiner noted that a thorough review of the medical records did not support a finding that the Veteran had chronic pneumonia.  

The Board finds that the January 2012, March 2012, December 2014, February 2015, and March 2015 VA examinations and medical opinions are adequate, when read in conjunction with one another, as the examiners thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran and private treatment providers, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As a result, the Board finds the opinions provided by the VA examiners to be the most probative evidence of record.  

While the Veteran is competent to report observable symptoms of asthma, he is not competent to provide an opinion linking his diagnosed asthma to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for asthma is not warranted.  38 U.S.C. §5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


